Title: From Thomas Jefferson to Wilt, Delmestre & Cie., 2 July 1787
From: Jefferson, Thomas
To: Wilt, Delmestre & Company



Gentlemen
Paris July 2. 1787.

Your favor of June 15. is come duly to hand, as well as the coffee therein announced, the quantity of which suffices for some time. Your draught on me for the amount shall be duly honoured with thanks for the trouble you have taken. May I ask the favor of you to send the inclosed letter by the first vessel going from your port to Virginia. I have the honour to be with great esteem & respect Gentlemen your most obedient & most humble servt.,

Th: Jefferson

